       Case 2:21-cv-00446-JJT Document 38 Filed 07/12/21 Page 1 of 6




 1 THOMAS A. SAENZ – Cal. Bar No. 159430*
   tsaenz@maldef.org
 2 ERNEST I. HERRERA – Tex. Bar No. 24094718*
   eherrera@maldef.org
 3 MEXICAN AMERICAN LEGAL DEFENSE AND
   EDUCATIONAL FUND (MALDEF)
 4 634 S. Spring St.
   11th Floor
 5 Los Angeles, CA 90014
   Telephone: (213) 629-2512 ext. 121
 6 Facsimile: (213) 629-0266
 7 E. MARTIN ESTRADA – Cal. Bar No. 223802*
   martin.estrada@mto.com
 8 BRANDON E. MARTINEZ – Cal. Bar No. 318749*
   brandon.martinez@mto.com
 9 ABRAHAM REJWAN OVED – Cal. Bar No. 335927*
   avi.oved@mto.com
10 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue
11 Fiftieth Floor
   Los Angeles, California 90071-3426
12 Telephone: (213) 683-9100
   Facsimile: (213) 687-3702
13
   DANIEL R. ORTEGA JR. – Ariz. Bar No. 005015
14 danny@ortegalaw.com
   ORTEGA LAW FIRM, P.C.
15 361 East Coronado Road, Ste. 101
   Phoenix, Arizona 85004
16 Telephone: (602) 386-4455
   Facsimile: (602) 386-4480
17
   * Pro Hac Vice granted
18
   Attorneys for Plaintiffs
19
20                        UNITED STATES DISTRICT COURT
21                                DISTRICT OF ARIZONA
22 Puente Human Rights Movement;             Case No. 2:21-CV-00446-JJT
23 Chicanos Por La Causa, Inc.;
                                             STIPULATION OF VOLUNTARY
24              and                          DISMISSAL WITHOUT PREJUDICE
                                             UNDER FED. R. CIV. P. 41(a)(1)
25 The Florence Immigrant & Refugee Rights
   Project, Inc.,
26
                  Plaintiffs,
27
   vs.
28
                                    -1-
      STIPULATION OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE UNDER
                          FED. R. CIV. P. 41(a)(1)
         Case 2:21-cv-00446-JJT Document 38 Filed 07/12/21 Page 2 of 6




 1 Mark Brnovich, in his official capacity as
   Attorney General of Arizona;
 2
   Alejandro Mayorkas, in his official
 3 capacity as Secretary of Homeland
   Security;
 4
   John K. Tien, in his official capacity as
 5 Deputy Secretary of Homeland Security; 1
 6 Tracy Renaud, in her official capacity as
   Senior Official Performing the Duties of
 7 the Director of U.S. Citizenship and
   Immigration Services;
 8
   Tae D. Johnson, in his official capacity as
 9 Acting Director for U.S. Immigration and
   Customs Enforcement;
10
   Troy Miller, in his official capacity as
11 Senior Official Performing the Duties of
   the Commissioner of U.S. Customs and
12 Border Protection;
13 United States Department of Homeland
   Security;
14
   United States Citizenship and Immigration
15 Services;
16 United States Immigration and Customs
   Enforcement;
17
                 and
18
   United States Customs and Border
19 Protection,
20                Defendants.
21
22
23
24
25
26
27  Under Fed. R. Civ. P. 25(d), Defendant Tien is automatically substituted as a party in
     1

28 place of former defendant David Pekoske.
                                              -2-
           STIPULATION OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                              UNDER FED. R. CIV. P. 41(a)(1)
         Case 2:21-cv-00446-JJT Document 38 Filed 07/12/21 Page 3 of 6




1         STIPULATION OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
2                               UNDER FED. R. CIV. P. 41(a)(1)
3          WHEREAS the Plaintiffs, Defendant Mark Brnovich, and the Federal Defendants 2
4 (collectively “the Parties”) agree as follows:
5                 (1)    In a letter dated February 2, 2021, Defendant Department of Homeland
6          Security (“DHS”) stated that the Sanctuary for Americans First Enactment
7          Agreement (the “SAFE Agreement”) signed by Kenneth T. Cuccinelli and Defendant
8          Mark Brnovich, the Attorney General of Arizona, was “void” and unenforceable, and,
9          in the alternative, gave notice that DHS “rescinds, withdraws, and terminates” the
10         SAFE Agreement;
11                (2)    As a result of the DHS’s February 2, 2021 letter, the SAFE Agreement
12         has never been operationalized;
13                (3)    Federal Defendants represent that they do not seek to enforce the SAFE
14         Agreement, and Defendant Brnovich represents that he does not seek to enforce the
15         SAFE Agreement in court by specific performance;
16                (4)    The SAFE Agreement, by its terms, will expire by August 1, 2021, at
17         the latest;
18                (5)    Fed. R. Civ. P. 41(a)(1)(A)(ii) permits a plaintiff voluntarily to dismiss
19         an action without prejudice and without a court order by filing a stipulation signed by
20         all parties who have appeared,
21
22
23
     2
       Alejandro N. Mayorkas, in his official capacity as Secretary of Homeland Security; John
24   K. Tien, in his official capacity as Deputy Secretary of Homeland Security; Tracy Renaud,
     in her official capacity as Acting Director of U.S. Citizenship and Immigration Services;
25
     Tae D. Johnson, in his official capacity as Acting Director for U.S. Immigration and
26   Customs Enforcement; Troy Miller, in his official capacity as Acting Commissioner of
     U.S. Customs and Border Protection; U.S. Department of Homeland Security; U.S.
27   Citizenship and Immigration Services; U.S. Immigration and Customs Enforcement; and
28   U.S. Customs and Border Protection.
                                                   -3-
             STIPULATION OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                                   UNDER FED. R. CIV. P. 41(a)(1)
       Case 2:21-cv-00446-JJT Document 38 Filed 07/12/21 Page 4 of 6




1         IT IS HEREBY STIPULATED AND AGREED, pursuant to Fed. R. Civ. P.
2 41(a)(1)(A)(ii), by and between the Parties, through their undersigned counsel(s), that the
3 above-captioned action is dismissed without prejudice. Each party is to bear its own fees
4 and costs.
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                    -4-
          STIPULATION OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                         UNDER FED. R. CIV. P. 41(a)(1)
       Case 2:21-cv-00446-JJT Document 38 Filed 07/12/21 Page 5 of 6




 1
 2 Dated: July 12, 2021                     Respectfully submitted,
 3
 4 By:      /s/ Anthony R. Napolitano       By:        /s/ E. Martin Estrada
   ANTHONY R. NAPOLITANO                    E. MARTIN ESTRADA
 5 Assistant Attorney General               Martin.Estrada@mto.com
 6 Office of the Arizona Attorney General   (Pro Hac Vice granted)
   2005 N. Central Ave.                     BRANDON E. MARTINEZ
 7 Phoeniz, Arizona 85004                   Brandon.Martinez@mto.com
   Telephone: (602) 542-3333                (Pro Hac Vice granted)
 8 Facsimile: (602) 542-8308                ABRAHAM REJWAN OVED
 9 Email: ACL@azag.gov                      avi.oved@mto.com
          Anthony.NApolitano@azag.gov       (Pro Hac Vice granted)
10                                          MUNGER, TOLLES & OLSON LLP
                                            350 South Grand Avenue, 50th Floor
11 Counsel for Defendant Mark Brnovich
                                            Los Angeles, California 90017
12                                          Telephone: (213) 683-9100
                                            Facsimile: (213) 687-3702
13
14                                          THOMAS A. SAENZ
                                            tsaenz@maldef.org
15                                          (Pro Hac Vice granted)
                                            ERNEST I. HERRERA
16
                                            eherrera@maldef.org
17                                          (Pro Hac Vice granted)
                                            MEXICAN AMERICAN LEGAL
18                                            DEFENSE AND EDUCATIONAL FUND
19                                          634 South Spring Street
                                            Los Angeles, California 90014
20                                          Telephone: (213) 629-2512
                                            Facsimile: (213) 629-0266
21
22                                          DANIEL R. ORTEGA JR.
                                            danny@ortegalaw.com
23                                          ORTEGA LAW FIRM, P.C.
24                                          361 East Coronado Road, Ste. 101
                                            Phoenix, Arizona 85004
25                                          Telephone: (602) 386-4455
                                            Facsimile: (602) 376-4480
26
27                                          Counsel for Plaintiffs
28
                                     -5-
           STIPULATION OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                          UNDER FED. R. CIV. P. 41(a)(1)
           Case 2:21-cv-00446-JJT Document 38 Filed 07/12/21 Page 6 of 6




 1
 2
     By:         /s/ Brian C. Rosen-Shaud
 3
     BRIAN M. BOYNTON
 4
     Acting Assistant Attorney General
 5
   BRIGHAM J. BOWEN
 6 Assistant Branch Director
 7 Federal Programs Branch
 8 Brian C. Rosen-Shaud (ME Bar No.
     006018)
 9 Adam Kirschner (IL Bar No. 6286601)
10 Michael F. Knapp (CA Bar No. 314104)
   Kuntal Cholera (DC Bar No. 1031523)
11 U.S. Department of Justice
12 Civil Division, Federal Programs Branch
   1100 L Street, NW
13 Washington, D.C. 20530
   (202) 305-7667 (telephone)
14 (202) 616-8470 (facsimile)
15 Email: Brian.C.Rosen-Shaud@usdoj.gov
          Adam.Kirschner@usdoj.gov
16        Michael.F.Knapp@usdoj.gov
17        Kuntal.Cholera@usdoj.gov

18
     Counsel for Federal Defendants
19
20
21
22
23
24
25
26
27
28
                                        -6-
              STIPULATION OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                             UNDER FED. R. CIV. P. 41(a)(1)
